FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                           July 27, 2017
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
WILLIAM A. COYLE,

      Plaintiff - Appellant,

v.                                                         No. 17-1152
                                                  (D.C. No. 1:17-CV-00333-LTB)
CYNTHIA A. JACKSON, NP (official and                         (D. Colo.)
individual); BRIAN “DOE” (official and
individual),

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before PHILLIPS, McKAY, and McHUGH, Circuit Judges.
                   _________________________________


      William A. Coyle, a pro se litigant,1 appeals from the district court’s dismissal

without prejudice of his second amended complaint. Exercising jurisdiction under 28

U.S.C. § 1291, we affirm. And because we agree with the district court that this

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
        Because Mr. Coyle is proceeding pro se, we construe his filings liberally. See
Erickson v. Pardus, 551 U.S. 89, 94 (2007). “[T]his rule of liberal construction stops,
however, at the point at which we begin to serve as his advocate.” United States v.
Pinson, 584 F.3d 972, 975 (10th Cir. 2009).
appeal was not taken in good faith, we deny Mr. Coyle’s request for in forma

pauperis status on appeal.

                                 I.   BACKGROUND

      Mr. Coyle filed a complaint in the United States District Court for the District

of Colorado asserting that he was discharged from a treatment center in Littleton,

Colorado, in October 2014 because of his color, religion, and disability, in violation

of Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d, and various criminal

statutes. His complaint did not name specific defendants, but simply stated “WHOS

NAME IS UNKNOWN, and WHOS NAME IS UNKNOWN.”

      A magistrate judge concluded the complaint was deficient because Mr. Coyle

(1) failed to identify whom he was suing and (2) failed to comply with Rule 8 of the

Federal Rules of Civil Procedure by not “alleg[ing] specific facts in support of his

claims that demonstrate he was the target of any unlawful discrimination on the basis

of his color, religion, or disability.” The judge noted that although we liberally

construe pro se plaintiff’s pleadings, we are not “required to guess in order to

determine what claims are being asserted and what specific factual allegations

support those claims.” The magistrate judge ordered Mr. Coyle to file an amended

complaint within thirty days.

      Mr. Coyle filed a motion to reconsider,2 arguing that amending his complaint

“would potentially devalue” the purpose of his original complaint. The magistrate


      2
       Mr. Coyle also filed a motion for a temporary restraining order asserting that
Cynthia A. Jackson, a person not named as a defendant in the complaint, participated
                                            2
judge denied the motion to reconsider because Mr. Coyle “cite[d] no authority that

would allow him to proceed in this action without complying with the pleading

requirements of Rule 8.”

      Mr. Coyle then filed an amended complaint, listing Cynthia A. Jackson and

Brian “Doe” as defendants. But the magistrate judge concluded the “claims asserted

in the amended complaint appear to be identical to the claims asserted in the original

complaint.” The judge then provided Mr. Coyle “one more opportunity to file an

amended pleading that complies with the pleading requirements of Rule 8 as

previously directed.”

      Mr. Coyle then filed a second amended complaint. A district court judge

concluded that Mr. Coyle’s claims continued to “lack specific factual allegations that

demonstrate his rights have been violated.” The court noted that despite giving Mr.

Coyle two opportunities to amend the complaint and specific instructions to include a

short and plain statement of any claims showing he is entitled to relief, he still failed

to comply with Rule 8 because his “disjointed, confusing, vague, and conclusory

factual allegations do not provide fair notice of the specific claims he is asserting

against Defendants.”

      Accordingly, the district court judge dismissed Mr. Coyle’s complaint without

prejudice. The court further certified that because any appeal from its order would


in the alleged violations of Mr. Coyle’s rights. The magistrate judge denied this
motion because Ms. Jackson was not named as a party to the lawsuit and Mr. Coyle’s
“vague and conclusory allegations” did not demonstrate an immediate and irreparable
injury that would entitle him to a temporary restraining order.
                                            3
not be taken in good faith, in forma pauperis status would be denied on appeal.

Mr. Coyle now appeals, and moves for in forma pauperis status on appeal.

                                    II.   DISCUSSION

       Federal Rule of Civil Procedure Rule 41(b) authorizes a district court3 to dismiss

an action that fails to comply with any aspect of the Federal Rules of Civil Procedure.

Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1161 (10th Cir. 2007). The

district court concluded Mr. Coyle failed to comply with Rule 8, and we must affirm this

dismissal unless we conclude the district court abused its discretion. Id. at 1161–62. We

are especially deferential where, as here, the district court dismissed the complaint

without prejudice. See id. at 1162 (“Employing Rule 41(b) to dismiss a case without

prejudice for failure to comply with Rule 8 of course allows the plaintiff another go . . .;

accordingly, a district court may, without abusing its discretion, enter such an order

without attention to any particular procedures.”); see also Carbajal v. City and Cty. of

Denver, 502 F. App’x 715, 716 (10th Cir. 2012) (unpublished) (“A dismissal without

prejudice under Rule 8 is within the sound discretion of the trial court.” (quoting Atkins v.

Nw. Airlines, Inc., 967 F.2d 1197, 1203 (8th Cir. 1992))). A district court abuses its

discretion when it “issues an arbitrary, capricious, whimsical, or manifestly




       3
        Although the text of Rule 41(b) requires the defendant to file the motion to
dismiss, “the Rule has long been interpreted to permit courts to dismiss actions sua
sponte for a plaintiff’s failure to prosecute or comply with the rules of civil procedure
or court’s orders.” Olsen v. Mapes, 333 F.3d 1199, 1204 n. 3 (10th Cir. 2003).
Accordingly, we reject Mr. Coyle’s argument on appeal that the district court could
not sua sponte dismiss his claims.
                                              4
unreasonable judgment.” Rocky Mountain Christian Church v. Bd. of Cty. Comm’rs,

613 F.3d 1229, 1239–40 (10th Cir. 2010) (internal quotation marks omitted).

       Here the district court cited heavily from Mr. Coyle’s second amended

complaint and concluded that—even after two warnings and two opportunities to

correct the deficiencies—Mr. Coyle still failed to connect specific facts to a violation

of any legally recognized right. The court concluded these “disjointed, confusing,

vague, and conclusory factual allegations do not provide fair notice of the specific

claims he is asserting against Defendants.”

       Mr. Coyle contends the district court failed to construe his pro se pleadings

liberally. We disagree. Both the magistrate judge and the district court judge

specifically noted they were construing Mr. Coyle’s pleadings liberally, but, as the

magistrate judge correctly pointed out, “[v]ague and conclusory allegations that his

rights have been violated do not entitle a pro se pleader to a day in court regardless

of how liberally the court construes such pleadings.” And we have emphasized that it

is “not the district court’s job to stitch together cognizable claims for relief from . . .

wholly deficient pleading[s] . . . [and] we are loath to reverse a district court for refusing

to do the litigant’s job.” See Mann v. Boatright, 477 F.3d 1140, 1148 (10th Cir. 2007).

After thoroughly reviewing Mr. Coyle’s pleadings below, we cannot conclude the district

court abused its discretion in dismissing Mr. Coyle’s second amended complaint for

failure to comply with Rule 8.

       Mr. Coyle’s remaining arguments on appeal are meritless. He first contends that

he did not consent to the magistrate judge’s involvement in his case as required by

                                                5
28 U.S.C. § 636. But the magistrate’s involvement in this case did not implicate the

subdivisions of § 636 requiring parties’ consent. Instead, the district court has authority to

“designate a magistrate judge to hear and determine any pretrial matter pending before

the court,” subject to certain exceptions not applicable here. 28 U.S.C. § 636(b)(1)(A).

And this authority does not require the parties’ consent.

       Next, Mr. Coyle argues the district court erred in not requiring the defendants to

answer the complaint within twenty-one days of his complaint, as required by Federal

Rule of Procedure 12.4 Mr. Coyle also contends the court unfairly advocated for the

defendants by dismissing the complaint before the defendants answered. But the court

enjoyed discretion to dismiss the complaint without requiring defendants to answer the

complaint. Cf. Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1992) (explaining that a

district court is allowed to manage its docket by sua sponte dismissing a complaint “so as

to achieve the orderly and expeditious disposition of cases”); see also Butler v. Broward

Cty. Cent. Examining Bd., 367 F. App’x 991, 993 (11th Cir. 2010) (unpublished) (“[T]he

defendants were not required to file an answer because the district court dismissed the

case for failure to state [a] claim.”).

       Lastly, Mr. Coyle contends the district court unfairly denied him leave to proceed

in forma pauperis on appeal. The district court concluded that any appeal from its order

would not be taken in good faith, and because Mr. Coyle has failed to show “the

existence of a reasoned, nonfrivolous argument on the law and facts in support of the


       4
         Mr. Coyle also asserts that the district court violated defendants’ due process
rights, but he lacks standing to assert their constitutional rights.
                                              6
issues raised on appeal,” DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991),

we agree with the district court. Mr. Coyle has utterly failed to address the deficiencies in

his second amended complaint that led to the district court’s dismissal of his claims

without prejudice, and none of the errors Mr. Coyle alleges on appeal demonstrates an

abuse of discretion.

                                  III.   CONCLUSION

       We AFFIRM the district court’s dismissal without prejudice for failure to

comply with Rule 8 of the Federal Rules of Civil Procedure. And because we agree

with the district court that this appeal was not taken in good faith, we DENY

Mr. Coyle’s request to proceed in forma pauperis on appeal.

                                              Entered for the Court


                                              Carolyn B. McHugh
                                              Circuit Judge




                                              7